Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to and the benefit of Korean Patent Application Nos. 10-2017-0123731 filed on September 25, 2017 and 10-2017-0185041 filed on December 31, 2017. The current examination is conducted based on the priority date of September 25, 2017.

Drawings
The drawings are objected to because most of the text of Figs 5, 6, 8, 10 is illegibly small.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "generating a fully connected network (FCN) by connecting the results obtained by the machine learning" in clement (D).  There is insufficient antecedent basis for “the result” in the claim. It is not clear whether FCN is part of the machine learning or something extra to the machine learning. Consequently it is not clear whether the “extracting biomarkers” is extracted from FCN or done in step (C ). The meaning for “fully connected network (FCN)” is also unclear It is common that many CNN/DNN models are configured to have a “fully-connected layer” before output the results. So further definition is needed. In this examination, it will be interpreted as “fully-connected layer” in a deep learning model. Additionally, “machine learning” in element (D ) lacks  antecedent basis. It is not clear whether “machine learning” means the same thing as “deep learning” appeared in element (C ) and line 2 of claim 1.
Claim 3 is indefinite when reciting “best-practice”. the “best-practice” is a relative language and it changes from time to time.
The “unit data” in claim 10 lacks antecedent.
The “master template” in claims 15 and 16 lacks antecedent.
Claim 11 and claim 13 can’t co-exist in one invention. The two claims have  limitation “conversion data in the two- dimensional image form are generated by arranging the conversion data of the one- dimensional string form into the two-dimensional image form”. It is not clear whether conversion of data is done “by a Hilbert-curve method”, or done “by a Fractal-curve method”,  or by both methods. In this examination, claim 13 is interpreted as if it dependent from claim 9,  
Claim 16 is unclear when citing “according to the degree of redundancy”. First it is not defined what is a “redundancy” for “mutations of the population genomes” (mutations usually ranked by frequency the mutation occurred in population); second  it is not clear the selection is by the ascending order or the descending order of the “redundancy”. 
Due to dependency, all claims are rejected under 35 U.S.C. 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 12, but claim 14 is  identical to claim 12 and claim 14 failed to further limit the claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for sequence analysis [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Mathematical concepts recited in the claims include:
“generating conversion data by reflecting mutations of diploid genomes in the collected nucleotide sequences” (claim 1);
“performing an artificial intelligence (Al) deep learning model with the generated conversion data-2-Non-Final Office Action dated November 12, 2021App. No. 16/185,987Response dated March 1, 2022Atty. Docket No. 11333-940” (claim 1);
“generating one-dimensional strings (flanking sequences) composed of nucleotides of all population samples” (claim 4);
“calculating the features of mutations positioned in the center of each of the one-dimensional strings” (claim 4):
 “generating a master template which is a locus template of unique mutations, which consists of an union of the nucleotide sequence mutations of the population genomes” (claim 6);
“-5-U.S. Patent Application No. 16/198,201Reply to Notice To File Missing Parts and Preliminary Amendmentgenerating conversion data by converting the mutations of the master template and the population genomes into a set of unit data expressed as feature information”  (claim 6);
“making two-dimensional images of nucleotide sequences or mutations from the whole of the risk allele and protective allele mutations, or the risk allele mutations and the protective allele mutations in the same number, or only the risk allele mutations” (claim 6);
“filtering whether or not the biomarkers selected in step (B2-4) above are present in public mutation data for use as biomarkers” (claim 6);
“selecting the mutations in descending order of the odds ratio of the risk alleles or the protective alleles” (claim 7);
“data converted into a one-dimensional string, two-dimensional image or three-dimensional cubic form” (claim 9);
“arranging the unit data according to the nucleotide sequence” (claim 10);
“arranging the conversion data of the one- dimensional string form into the two-dimensional image form by a Hilbert-curve method” (claim 11);
“sequentially arranging the conversion data of the two-dimensional image form into the three-dimensional cubic form” (claim 12);
“arranging the conversion data of the one- dimensional string form into the two-dimensional image form by a Fractal-curve method” (claim 13):
“sequentially arranging the conversion data of the two-dimensional image form into the three-dimensional cubic form” (claim 14);
“comparing the conversion data of the mutations of each population genome based on the conversion of the master template” (claim 15);
“to learn mutations of the master template with mutations of the population genomes by two or more algorithms of Convolutional Neural Network (CNN), Deep Neural Network (DNN) and Recurrent Neural Network (RNN)” (claim 17).
 
Steps of evaluating, analyzing or organizing information recited in the claims include:
“collecting nucleotide sequences and mutations of population genomes” (claim 1);
“generating a fully connected network (FCN) by connecting the results obtained by the machine learning” (claim 1);
“extracting biomarkers by the learned model” (claim 1);
“the population is classified according to the type of disease or the class of patients” (claim 2);
“generating the nucleotide sequences of the genomes from next-generation sequencing data on the-4-U.S. Patent Application No. 16/198,201 Reply to Notice To File Missing Parts and Preliminary Amendmentbasis of GATK best-practice” (claim 3);
“feature information on the biomarkers is expressed as the color of unit data (pixel), characters, or a combination thereof” (claim 5);
“biomarkers are biomarkers for stratification of responder patients and disease-associated biomarkers” (claim 6);
“selecting risk allele or protective allele mutations” (claim 6);
“the risk allele or protective allele mutations are expressed as the color of unit data (pixel), characters, or a combination thereof” (claim 8);
“the master template is generated with valid mutations selected from among the mutations of the population genomes according to the degree of redundancy” (claim 16);
“verifying the extracted biomarkers using known biomarkers” (claim 20).

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claim 3 recites the non-abstract element of:
“the generating of the nucleotide sequences of genomes on the basis of the GATK best-practice comprises generating the nucleotide sequences in the form of FASTQ BAM (binary alignment map) or VCF (variant allele format)” (claim 3); 
	The claimed step mentioned above from claim 3 is an insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application. (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the well-known generic step of data-gathering constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See M PEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (“DeepGene: an advanced cancer type classifier based on deep learning and somatic point mutations”. BMC Bioinformatics 17, 476 (2016)), and further in view of Adetiba (“Lung Cancer Prediction Using Neural Network Ensemble with Histogram of Oriented Gradient Genomic Features”, The Scientific World Journal, Volume 2015, Received 12 December 2014; Accepted 29 January 2015).

Claim 1 is directed to a method of detecting mutation biomarkers from nucleotide sequence using the deep learning technology. With respect to claim 1, Yuan discloses DeepGene, an advanced deep neural network (DNN) based cancer classifier based on  somatic mutations. Particularly, Yuan teaches (A) collecting DNA sequence of population with mutations (“Our experiments are all conducted on the newly proposed
TCGA-DeepGene dataset, which is a re-formulated subset of The Cancer Genome Atlas (TCGA) dataset that is widely applied in genomic researches”.  Para 2 line 1-4, Col 1, Pg 247); (B) generating conversion data which reflecting the mutations (“DeepGene is a DNN-based classification model composed of three steps. It first
conducts two pre-processing techniques, including the clustered gene filtering (CGF) based on mutation occurrence frequency, and the indexed sparsity reduction
(ISR) based on indexes of non-zero elements” (line 3-8, last para, col 2, pg 244); (C) perform DNN deep learning with the data generated in step (B) (Table 3, pg 248, and “ “the gene data is then classified by a fully-connected DNN classifier into a specific cancer type”. Last Para, line 8-9, col 2, pg 244). The “fully-connected DNN classifier” reads on the claim limitation “fully connected network”, which connect the gene data results from previous steps. (“fully-connected DNN classifier” is the last layer in the DNN model (Fig 1, pg 245)).
 Yuan points out that his DNN model outperform existing SVM, KNN, and NB (Fig 6-7, pg 253), but Yuan does not explicitly teaching extracting biomarker mutations that differentiate the 12 cancer types from his DNN model. 
While Yuan’s deep learning model classify 12 different cancers successfully, Yuan emit a classifier, but not biomarkers. Adetiba discloses an ANN (which is not a deep learning) model for cancer stratifications, with biomarker mutations emit from the learned model (Table 12, pg 10)

With respect to claim 2, Yuan discloses the population is classified by 12 different cancer diseases (Table 3, pg 248).

With respect to claim 3, Adetiba teaches the input sequence is from the NGS platform (Fig 1, pg 3). The claim limitation on the BAM/VCF file format is not weighted as it only describe the data format without specific operation steps on the formatted data.

With respect to claims 9-10, Adetiba teaches converting data into one-dimensional string according to the nucleotide sequence (Table 3, pg 4).

With respect to claim 15, Adetiba teaches the AI model take input data from the converted data that has the mutation information based on the master template (Fig 1, pg 3).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify Yuan’s DeepGene DNN model with Adetiba’s teaching of mutation data encoding, mutation feature extraction and model output which are centered on cancer mutation biomarkers, because Yuan’s DeepGene software, which is configured to classify cancer using gene mutation information, is an excellent deep learning platform to Adetiba’s mutation biomarker discovery. We can reasonably expect the success as Yuan and Adetiba are both about modeling the cancer mutations for patient stratification using neural network, and they both succeed.

Claims 4-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Adetiba as applied to claims 1-2 above, and further in view of 
Angermueller (“Deep learning for computational biology, Molecular Systems Biology”, (2016)12:878 ).

With respect to claim 4, Yuan does not explicitly emit driver mutations as biomarkers. Adetiba teaches the biomarkers are cancer driver mutations (Table 6, pg 6). Neither Yuan nor Adetiba explicitly discloses extracting features of mutations from one-dimensional DNA string.  Angermueller discloses a review on deep learning in computational biology. Angermueller further teaches (B1-1) generating one dimensional string of population nucleotides (Fig 2A, pg 4) and (B1-2) calculating features with mutations at the center position of the strings (Fig 2B, pg 4). 

With respect to claim 5, Adetiba teaches the feature on the biomarker is expressed as color (“Consequently, with the Voss numerical mapping of genomic nucleotides, the value of zero or one at position 𝑘 of the four sequences 𝑥𝐴(𝑘), 𝑥𝐶(𝑘), 𝑥𝐺(𝑘), and 𝑋𝑇(𝑘) represents the pixel intensity (gray level) at that position” (col 2, para -2 line 3-6, pg 4).


With respect to claim 16, Adetiba teaches a master template of valid mutations that occur highly among population (Table 2, pg 3).

With respect to claim 17, Yuan teaches the DNN for learning model. Angermueller  teaches the CNN for learning model (Box 2, pg 5).

With respect to claim 18, Yuan teaches the biomarkers are associated to 12 different cancer diseases (col 1, para -1, pg 247).

With respect to claim 19, Yuan teaches the biomarkers are for patient stratification (classification into 12 different types. Section “Results” and “conclusions”, col 1, para -1, pg 243).

With respect to claim 20, Adetiba teaches validating the predicted biomarkers using the biomarker “seen” genomic samples (Table 11, pg 10).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Yuan and  Adetiba, with Angermueller’s teaching of feature extraction from mutation-centered one-dimensional nucleotide strings and the CNN model, because Angermueller’s mutation feature extraction method and the CNN model,  are powerful in data processing and model learning. We can reasonably expect the success as Angermueller, like combined Yuan and Adetiba, is also  about modeling the effects of sequence mutations using deep learning methods,  and they all succeed.

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Adetiba, as applied to claims 1, 2 and 9 above, and further in view of Gu (“HilbertCurve: an R/Bioconductor package for high-resolution visualization of genomic data”,  Bioinformatics, Volume 32, Issue 15, 1 August 2016), and Wei (“CCDC26 Gene Polymorphism and Glioblastoma Risk in the Han Chinese Population”, Asian Pacific Journal of Cancer Prevention, vol. 15, no. 8. pp. 3629–3633, 30-Apr-2014).

With respect to claim 6, Yuan’s deep learning do classify cancers but no biomarkers emitted, while Adetiba’s neural network predict biomarkers but has nothing to do with patient response (to therapeutic treatments) or protective/risk alleles. In a genotyping research of big cancer population (no machine learning, Wei teaches the CCDC26 gene-associated biomarker for prognosis of glioblastoma among Han Chinese (Section “Abstract”. Pg 3629). Further (B2-3), Wei  teaches the protective allele (“In contrast, genotype GG of CCDC26 rs6470745 was associated with decreased GBM risk (OR=0.34; 95%CI, 0.12-1.01; p=0.029) in the recessive model”, Section “Abstract”. Pg 3629). (B2-5) Wei also check the identified risk/protective allele are in the public database (rs6470745 and  rs891835 are both dbSNP accession number. Section “Abstract”. Pg 3629).
Adetiba teaches (B2-1) generating a master template consists the union of unique mutations in the population genome (Table 2, pg 3). Adetiba also teaches (B2-2) extracting  the HOG features out of the mutations (Fig 3, pg 6; section 2.3 “Feature Extraction”, pg 5-6). 
Adetiba teaches somatic gene mutations in cancer, but he is not explicit on genetic variations such as protective alleles and risk alleles. Wei teaches (B2-3) the risk allele and the protective allele (“The miner allele (MA) of each tSNP was assumed to be a risk factor. We found one protective allele, rs6470745, and one risk allele, rs891835”, col 2 last two lines and col1 first line, pg 3630-3631). Neither Adetiba nor Wei is concerned about encoding the mutation and the variation features into 2-D images. Gu (B2-4) teaches making 2-D image for nucleotide sequence (Fig 1, pg 2373), as a R/Bioconductor-based tool for visualizing genomic data. When these are all done, Wei goes one step further (B2-5) to check if the biomarkers have been reported or not (“Six tSNPs in CCDC26 with minor allele frequencies (MAF) of >5% in the Asian-population HapMap, and which had previously been reported to be associated with glioma, were selected for genotyping”. Col 1, para 4, line 1-4,  pg 3630).
With respect to claim 7, Wei teaches selecting mutations by descending order in odd ratio of the risk alleles (Table 2-3, pg 3631).

With respect to claim 8, Wei teaches haplotype analysis that represent the mutations in pixel (Fig 1, pg 3632). 

With respect to claim 11, Gu teaches making 2-D image out of nucleotide sequence using the Hilbert-curve method (Section “Abstract”, pg 2372).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Yuan and Adetiba, with Gu’s teaching of Hilbert-curve for data conversion, and Wei’s teaching of odd ratio between risk alleles and protective alleles, because combined Yuan and  Adetiba, will be enhanced to  hand genome sequence string and mutation features like 2D image and pre-select mutations by odd ratio’s in the light of risk/protective alleles. We can reasonably expect the success as Wei, like Yuan and Adetiba are all about modeling the cancer mutations for patient stratification, Gu’s tool that convert the sequence string and mutation features into 2D image is well handed by deep learning methods like DNN/CNN,  and they all succeed.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Adetiba, as applied to claims 1-2 and 9 above, and further in view of Smrek (“A novel family of space-filling curves in their relation to chromosome conformation in eukaryotes”, Physica A: Statistical Mechanics and its Applications,
Volume 392, Issue 24, 2013, Pages 6375-6388).,
 
With respect to claims 12 and 14, Yuan and Adetiba do not teach the conversion of data into 3-D cubic form.Yuan’s and Aditaba’s data pre-processing stay at collections of features and nucleotide acid strings.  Smrek teaches converting DNA sequence data into 3-D cubic form by sequentially arrange the 2D space-filling curves (“As in 2D we use two new tiles to cover and fill the fractal boundaries. We need four Hamiltonian walks for each new tile (Fig. 13). Replacement rules are again almost the same as presented in Appendix B, but in the top layer of tiles Q, S, T and U we use these tiles instead of A, B, C and D respectively. In the bottom layer of tiles M, N, O, P we use these tiles instead of A–D. Connecting e. g. tiles M and U together generates the 3D curve with smooth outer boundary (Fig. 14). Last 2 para, Page 8382, and Fig. 13-14, page 8384). Smrek’s method provide a powerful representation of sequence features, which allows Yuan and Aditaba to take advantage of the existing deep learning models in handing 3-D data. 

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Yuan and Adetiba, with Smrek’s teaching of sequence data conversion into 3D cubic form, because combined Yuan and  Adetiba, will be enhanced to  hand genome sequence string and mutation feature information in 3D cubic form. We can reasonably expect the success as Smrek’s method that convert the sequence string (which might include  mutation features) into 3D cubic forms, are well handed by deep learning methods like DNN/CNN,  and Yuan, Adetiba, Smrek all succeed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Adetiba, as applied to claims 1-2 and 91 above, and further in view of Hu (“F-Curve, a graphical representation of protein sequences for similarity analysis based on physicochemical properties of amino acids”, MATCH Commun. Math. Comput. Chem. 73 (2015) 749-764 (Year: 2015)

With respect to claim 13, Yuan and Adetiba do not teach the conversion of data into 2-D image form. Yuan’s and Aditaba’s data pre-processing stay at collections of features and nucleotide acid strings. Hu teaches making 2-D image out of one-dimensional peptide strings using the Fractal-curve method (“So we firstly transform fractal curves corresponding to the protein sequences into JPEG images, and then we use the box-counting algorithm to calculate the image fractal dimensions”,   para 1 under “3. Numerical characterization and similarity analysis of proteins by 2D fractal image”, line 6-8,  pg 756). Hu’s method provide a powerful representation of sequence features, which allows Yuan and Aditaba to take advantage of the existing deep learning models in handing 2-D image data.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Yuan and Adetiba, with Hu’s teaching of Fractal-curve for data conversion, because combined Yuan and  Adetiba, will be enhanced to hand genome sequence string and mutation features like 2D image. We can reasonably expect the success as Hu’s method that convert the sequence string into 2D image will enhance the data processing by Yuan and Adetiba’s  machine learning models in cancer mutations for patient stratification, and they all succeed.
 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou (“Predicting effects of noncoding variants with deep learning–based sequence model”. Nat Methods 12, 931–934 (2015)). Zhou discloses a deep learning method (DeepSea) to study effects of non-coding variations (mutations). Zhou further teaches (B1-1 of claim 4) generating one dimensional string of population nucleotides and (B1-2 of claim 4) calculating features with mutations at the center position of strings (Fig 1, pg 932). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As explained above, claim 13 is being interpreted as depending on claim 9.